DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
3.	Applicant’s election with traverse of Group I, low temperature electrosurgical knife, in the reply filed on 09/24/2021 is acknowledge.  The traversal is on the ground(s) that unit of invention was maintained by the International Search Authority and that lack of unit of invention should be only raised in clear cases.  This is not found persuasive because as provided in 37 CFR 1.475(1)-(e), requirement of unit of invention should link a group of inventions to a single general invention concept with a shared special technical feature that provides improvement over the prior art, or a combination of multiple inventions showing unity (37 CFR 1.475(b)).  As stated in the previously filed Election/Restriction Requirement, the special technical features do not make a contribution over the prior art.  Furthermore, the combination of inventions do not 
4.	Thus, the requirement is still deemed proper.  However, the Examiner allowed for unit of invention between Groups II and III, as they both relate to a specific process and use.  Restriction is now require between:
Group I: claims 1-4, 6, and 8-9, drawn to a low temperature electrosurgical knife
Group II: claims 11-12, 15-17, 20-24, 27-28, and 30, drawn to a low temperature electrosurgical knife system and method.
5.	In a telephonic conversation held by Examiner Nancy Sloan with Jason Huang on 10/14/2021, a provisional election was made without traverse to prosecute the invention of Group II, claims 11-12, 15-17, 20-24, 27-28, and 30.  Affirmation of this election must be made by the applicant in replying to this office action.  Claims 1-4, 6, and 8-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 12, 15-17, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
8.	In the present application, Claims 12, 15-17, and 20 are all listed to depend from independent claim 8.  However, Claim 8 (which depends from claim 1) defines a low temperature electrosurgical knife surgical device, whereas the language as claimed in claims 12, 15-17, and 20 indicate a low temperature electrosurgical knife system.  It is also stated above the claim 8 belongs in the unelected group from a previous restriction group, and is withdrawn from consideration.  Therefore, for examination purposes, Claims 12, 15-17, and 20 will be interpreted as being dependent on independent Claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
9.	Claims 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the second temperature" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Based on the assumed dependency of claim 11, claim 11 only discusses a first temperature in a first mode response.  There is no discussion in claim 11 of a second temperature.  In claim 12, there is discussion of a second mode instruction.  Therefore, for examination purposes claim 20 will be assumed to be dependent on claim 12.
11.	Claim 20 (assuming that claim 20 is dependent on claim 11, see 112d rejection above) recites the limitation "in the second mode" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Based on the assumed dependency of claim 11, claim 11 only discusses a first mode response.  There is no discussion in claim 11 of a second mode response.  However, in claim 12, there is discussion of a second mode instruction.  Therefore, for examination purposes claim 20 will be assumed to be dependent on claim 12.


Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 11-12, 16-17, 21-22, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa U.S. 2016/0302843 (herein referred to as “Ishikawa”) and in view of McLawhorn U.S. 2016/0175043 (herein referred to as “McLawhorn 2016”).
14.	Regarding Claims 11 and 21, Ishikawa teaches a low temperature sphincterotome surgical system (see Fig. 1-4, para 0015-0065), comprising:
	An input unit (ref num 8), configured to receive a control instruction input by a user and send the control instruction to a control unit (ref num 2, para 0020-0022);
	The control unit (ref num 2), configured to parse the control instruction (para 0021), generate a first mode instruction when the control instruction indicates a first mode, calculate the output power in the first mode according to the current impedance and the control instruction (para 0045-0046), and send the first mode instruction and a first voltage indication associated with the output power in the first mode to an interface unit (para 0021, 0043-0046);
	The interface unit, configured to receive the first mode instruction and the first voltage indication from the control unit, forward the first mode instruction and the first 
	The plasma unit, configured to enter the first mode in response to the reception of the first mode instruction and the first voltage indicated from the interface unit, in which mode circuit activation is performed between an emission electrode and a loop electrode at the target contact end of the plasma unit via a conductive medium to form a thin layer, and a first voltage is applied between the emission electrode and the loop electrode, such that the conductive medium reaches a first temperature and is converted into a plasma layer, thereby exciting the conductive medium with electrical energy to generate plasma and performing vaporization cutting on the target object based on the radio frequency energy of the plasma (para 0084-0086);
	However, Ishikawa fails to teach wherein the emission electrode, the plasma layer, the loop electrode and the target contact end form a loop.
	McLawhorn 2016 teaches the emission electrode, the plasma layer, the loop electrode and the target contact end form a loop (para 0068, ref num 444, ref num 442).  When deployed, the loop portion and electrode are disposed for contact with a base of a target tissue portion of underlying tissue (para 0006).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa and included a loop portion in order to clamp the target tissue area.



16.	Regarding Claim 16, Ishikawa teaches the input unit (ref num 8) is a pedal type input device (para 0021, “a foot switch”), wherein the user generates the control instruction by operating the pedal type input device (para 0051, “foot switch of the input unit 8 is pushed down”), and the control instruction is two-tuples <mode, power> (para 0045 and 0066).

17.	Regarding Claims 17 and 27, Ishikawa teaches a dropping liquid input unit for inputting the conductive medium to the plasma unit based on a conductive medium input instruction of the control unit, wherein the plasma unit measures a current residual amount of the conductive medium in real time and sends the current residual amount to the control unit, and the control unit determines whether to generate the conductive medium input instruction based on the current residual amount and sends the conductive medium input instruction to the dropping liquid input unit after determining to 

18.	Regarding Claim 23, Ishikawa teaches forwarding the second mode instruction and the second voltage indication to the plasma device (para 0023 “high-output level, for example, corresponds to a first electric power which generates plasma, and for example, the low-output level corresponds to a second electric power, which is lower than the first electric power and which does not generate plasma”; para 0024 “electric power supply unit 3 can acquire a voltage value”; therefore, the two outputs indicate a first and second mode of instruction with two separate voltage values that are advanced to the device).

19.	Regarding Claim 24, Ishikawa teaches causing the plasma device to enter the second mode in response to the reception of the second mode instruction and the second voltage indication (para 0023 “high-output level, for example, corresponds to a first electric power which generates plasma, and for example, the low-output level corresponds to a second electric power, which is lower than the first electric power and which does not generate plasma”; para 0024 “electric power supply unit 3 can acquire a voltage value”; therefore, the two outputs indicate a first and second mode of instruction with two separate voltage values that are advanced to the device), which mode a second voltage (para 0023 “high-output level…low-output level” indicated a first and second voltage) is applied to maintain the target contact end of the plasma unit at a 

20	Regarding Claim 28, Ishikawa teaches displaying an operation state of the plasma device in real time (para 0020 “a display unit 9…information regarding treatments, set information, and detected information…such as a liquid crystal display”).

21.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa U.S. 2016/0302843 (herein referred to as “Ishikawa”) and McLawhorn U.S. 2015/0133924 (herein referred to as “McLawhorn 2015”) and Gittard U.S. 2017/0042609 (herein referred to as “Gittard”).
22.	Regarding Claim 15, Ishikawa fails to teach an alarm unit, configured to perform alarm via voice prompt, character prompt and/or indicator lamp display when an alarm signal is received; wherein the plasma unit sends an alarm signal to the control unit after detecting an operation fault, and the control unit sends the alarm signal to the alarm unit. 
	However, Gittard teaches a safety feature that prevents electrical current from being supplied to the treatment site (para 0082), but does not explicitly teach sending an alarm signal from the plasma unit to the control unit.
.

23.	Claims 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa U.S. 2016/0302843 (herein referred to as “Ishikawa”) and in view of Rajagopalan U.S. 2017/0007310 (herein referred to as “Rajagopalan 2017”) and Aljuri U.S. 2015/0313666 (herein referred “Alijuri”).
24.	Regarding Claims 20 and 30, Ishikawa fails to teach the range of the first temperature is 35oC-40oC, and the range of the second temperature is 40oC-70oC, and in the first mode, a thermal penetration distance is less than or equal to 150 microns, and in the second mode, the thermal penetration distance is less than or equal to 200 microns.
	However, Rajagopalan 2017 teaches a medical device that is used to treat a target tissue that can reside in the sphincter (para 0101), in which the fluid used for treating the tissue can be less than 37 oC (para 0164) and a second temperature that is approximately 55 oC (para 0165).  This is to achieve the desire temperature for the mode of use, whether it be ablation, necrosis, or another desired tissue treatment (para 
	Aljuri teaches a nozzle in which treat tissue that has a penetration depth of either 130 microns or 150 microns (para 0363), in which to have a depth that is suitable for treatment to the specific tissue (para 0363-0364).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa to have applied the certain penetration depth in order to optimize the treatment for the target tissue. See MPEP 2144.05.	
	
Double Patenting
25.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
26.	Claims 11-12, 15-17, 20-24, 27-28, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 1-2, 4, 8-9, 11-12, 15-18, 20-22, 26-27, 29 of copending Application No. 2020/0205882 (herein referred to as Yan ‘882) in view of Ishikawa U.S. 2016/0302843.  Yan ‘882 displays the same 
This is a provisional nonstatutory double patenting rejection.
27.	Claims 11-12, 15-17, 20-24, 27-28, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-9, 11-12, 15-18, 20-22, 25-27, and 29-30 of copending Application No. 2020/0179034 (herein referred to as Yan ‘034) in view of Ishikawa U.S. 2016/0302843.  Yan ‘034 displays the same claims that are read in the present application, with the single difference of a sphincterotome device instead of an electrosurgical knife surgical device.  Ishikawa displays all of the limitations as defined by the claims, as explained in the rejection above.  The specific limitation of an electrosurgical knife surgical device is well known in the art, and can display all of the limitations as taught my Ishikawa.  See McLawhorn 2015, para 0022 and 0056-0057.
This is a provisional nonstatutory double patenting rejection.

Conclusion
28.	It is noted here that two separate search notes have been attached to the present office action.  This is due to the nature of the pending patent applications 
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794